UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-6866



FRANK A. ROBINSON,

                                               Plaintiff - Appellant,

             versus


HELEN F. FAHEY, Chairman of the Virginia
Parole Board; DAVID HARKER, Vice-Chairman,
Virginia Parole Board; CAROL ANN SIEVERS,
Member, Virginia Parole Board,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (CA-04-149-3-DGL)


Submitted:    March 30, 2006                   Decided: April 6, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank A. Robinson, Appellant Pro Se. Richard Carson Vorhis, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Frank A. Robinson appeals the magistrate judge’s orders

denying relief on his 42 U.S.C. § 1983 (2000) complaint and his

motion for reconsideration.           We have reviewed the record and find

no reversible error.        Accordingly, we affirm both orders on the

reasoning of the magistrate judge.             See Robinson v. Fahey, No. CA-

04-149-3-DGL (E.D. Va. April 15 & 21, 2005).*                 We dispense with

oral       argument   because   the    facts    and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                      AFFIRMED




       *
      The parties consented to jurisdiction of the magistrate judge
under 28 U.S.C. § 636(c).

                                       - 2 -